Citation Nr: 1826184	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  11-00 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to service connection for a left knee disability, including as secondary to a service connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1990 to October 1994.  He served honorably in the United States Navy.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was previously before the Board in March 2017 when it was remanded for further development, to include a new VA examination to test the Veteran's right knee in accordance with 38 C.F.R. § 4.59 (2017) and Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016), as well as for a medical opinion regarding the etiology of the Veteran's left knee disability.  Earlier, in June 1995, the RO granted service connection for right knee bursitis/tendonitis but assigned it a noncompensable rating under Diagnostic Code (DC) 5099-5024.  In December 2008, the Veteran filed the present claim for an increased rating for his right knee and secondary service connection for his left knee.  In November 2017, the RO assigned a 10 percent rating for the right knee under DC 5003-5260 effective August 3, 2017 based on the results of a VA examination held on that date.  As a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, the Veteran's claim for a higher rating for his right knee remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  The Veteran's service connected right knee disability has not been manifested by limitation of flexion and extension greater than 0 to 110 (and 110 to 0) degrees.

2.  The Veteran's left knee disability was caused by his service connected right knee disability.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee arthritis with limitation of flexion have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a (2017).

2.  The criteria for entitlement to service connection for a left knee disability, including as secondary to a service connected right knee disability, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

VA assigns an increased rating for a service connected disability by comparing a veteran's history with that disability since one year prior to when the claim was filed against criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4, § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Schedule is based on the average reduction in earning capacity in civilian occupations resulting from diseases and injuries associated with service in the armed forces.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If a veteran's symptoms implicate two different ratings under a single DC in the Schedule, then VA will assign the higher rating provided that the symptoms more closely align with the criteria for the higher rating.  See 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  VA's determination about which rating to assign is also informed by a broad interpretation of the law consistent with the facts of each case and, if there is a reasonable doubt as to the degree of a veteran's disability, then the doubt will be resolved in the veteran's favor.  See id. § 4.3.  After VA assigns a rating, that rating may require re-evaluation in the future in keeping with changes to the veteran's condition, the law, and medical knowledge.  See id. § 4.1.  

Pyramiding, or the process of rating the same disability under multiple DCs, is to be avoided.  See id. § 4.14.  However, VA may assign multiple ratings for separate and distinct symptoms so long as none of the symptoms overlap.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Further, although using symptoms from a nonservice connected disability for the purposes of rating a disability that is service connected is prohibited, if it is not possible to distinguish between the respective symptoms because they are so intertwined, then the symptoms will be attributed to the service-connected disability.  See 38 C.F.R. §§ 3.102, 4.14; Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must consider the extent of additional functional impairment a veteran may have above and beyond the limitation of motion objectively demonstrated due to pain, limited or excess movement, weakness, incoordination, and premature or excess fatigability, etc., particularly when symptoms "flare up," to include periods of prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Sharp v. Shulkin, 29 Vet. App. 26 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59. 

Knee disabilities are rated pursuant to DCs 5256 through 5263.  See id. § 4.71a.  Degenerative arthritis is rated under DC 5003.  Id.  All applicable rating criteria are to be discussed, in addition to any DCs the Veteran is already rated under.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Secondary service connection requires: (1) a service connected disability; (2) a nonservice connected disability; and (3) evidence that the nonservice connected disability is either (a) proximately due to or the result of the service-connected disability or (b) aggravated (increased in severity) by the service-connected disability.  See 38 C.F.R. § 3.310.


Analysis - Increased Rating

Here, the Veteran has a diagnosis of degenerative arthritis of the right knee confirmed by X-ray in a VA examination report dated August 17, 2017, the most recent examination of record.  He is currently rated at 10 percent under DC 5003-5260.  See 38 C.F.R. § 4.71a.

A higher rating is not warranted under DC 5260 as the Veteran's flexion in August 2017 was 125 degrees out of 140.  The next higher, 20 percent, rating requires flexion limited to 30 degrees.  A separate compensable rating under DC 5261 requires extension limited to 10 degrees; however, the Veteran's extension was 125 to 0 degrees according to the August 17, 2017 VA examination report.  These findings are consistent with earlier medical reports during the pendency of this claim, to include from August 3, 2017 (when flexion was at its most limited at 110 degrees), December 2010, and March 2009,. 

During the August 17, 2017 VA examination, the Veteran reported pain in his right knee and stated that he is unable to squat and that the pain increases when he climbs stairs and undertakes prolonged walking or standing.  In addition, he reported that his right knee often feels stiff and it gives out.  He reported flare ups of once per month that result in increased pain and swelling.  Regarding further range of motion loss associated with flare ups, the examiner opined that it could not be determined without speculation because there was no conceptual or empirical basis that would permit a determination under the circumstances described by the Veteran; in other words, a definitive opinion could not be provided because required information was missing and the inability of the examiner to provide an opinion reflects the limitations of knowledge in the medical community at large and not those of this particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran was able to perform repetitive-use testing on August 17, 2017, and such testing resulted in no additional loss of function or range of motion after three repetitions.  To the extent any fatigue and weakness was noted, it did not result in additional loss of range of motion.  There was no evidence of pain on weight bearing or passive range of motion testing.  In general, these findings are consistent with the results of the other aforementioned examinations; one exception is that the Veteran did not previously report any flare ups.  In sum, the preponderance of the evidence is against a finding of additional loss of motion due to pain or flare-ups such as would warranted a higher rating under either DCs 5260 and/or 5261.  A review of VA treatment records does not reveal any evidence to support a higher rating.  

The Board has considered the provisions of 4.40, 4.45, and 4.59, as well as the holdings in the DeLuca and Sharp cases, and finds that the preponderance of the evidence is against granting a higher rating. 

Turning to the remaining knee DCs, the evidence does not show that the Veteran has ankylosis of the right knee.  Accordingly, a rating under 5256 is not warranted. 

As to 5257 for recurrent subluxation or lateral instability, the Veteran does not have either for the purposes of the DC.  Although the evidence shows that he has reported his knee giving away, such symptoms are not contemplated by 5257.  See Lyles v. Shulkin,  __ Vet. App. __ (2017) (stating that the Federal Circuit has "expressly rejected" the argument "that DC 5257 should be read to include manifestations of knee disability other than recurrent subluxation or lateral instability").
Regarding 5258/5259, the Veteran has not had meniscal surgery nor is there any evidence of meniscal tears related to his service connected arthritis.  Accordingly, a rating under 5258/5259 is not warranted. 

DC 5262 involves impairment of the tibia and fibula.  As the evidence does not show that the Veteran's tibia and fibula are impaired, a rating for this condition is not warranted. 

Last, DC 5263 implicates genu recurvatum.  As the evidence does not show that the Veteran has this condition, a rating under this DC is not warranted. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service connected disability and that a higher rating is warranted.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing knee symptoms.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, although the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, that these types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  Id.  

Analysis - Secondary Service Connection

The Veteran has been service-connected for his right knee since October 1994.  Accordingly, the first element of secondary service connection has been met. 

During the pendency of this claim on August 17, 2017, the Veteran was diagnosed with degenerative arthritis of the left knee.  Accordingly, the second element has been met. 

Finally, on August 3, 2017, a VA examiner opined that it is at least as likely as not that the Veteran's nonservice connected left knee disability is proximately due to or the result of his service connected right knee disability.  The examiner's opinion was supported by rationale to include consideration of post service MRI evidence and the Veteran's service treatment records.  

At the same time, the Board finds that negative causation opinions elsewhere in the record are inadequate and/or pertain to a condition other than arthritis, which is the condition at issue here.  The opinion provider's statement during the August 17, 2017 VA examination is inadequate as to arthritis because it is merely conclusory.  Another opinion associated with that examination is not only conclusory again but it addresses a condition (bursitis/tendonitis) that is different from the condition (arthritis) at issue here.  Accordingly, the Board ascribes no weight to inadequate opinions, and finds a negative opinion regarding bursitis/tendonitis does not preclude a grant of secondary service connection based on arthritis.  Therefore, the third element has been met and service connection for a left knee disability, as secondary to a service connected right knee disability, is warranted.


ORDER

A rating in excess of 10 percent for a right knee disability is denied.

Service connection for a left knee disability, as secondary to service-connected right knee disability, is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


